DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US. Pub: 2011/0170304 A1) of record in view of Omura et al. (US. Pub: 2015/0003093). 
Regarding claim 1, Fujita discloses (in at least figs. 1-5 and 8-10) an interior member (1) for a vehicle (in at least figs. 1-5 and 8-10), comprising: an interior member main body (see fig. 1) forming an inner wall of a cabin (37; see at least figs. 1-5); a linear light guide member (68) configured to conduct light from a light source (67) in a lengthwise direction and to irradiate the light from a side surface thereof (in at least figs. 1-5 and 8-10), and a lens (61; [0011]) that transmits the light irradiated from the light guide member (68); wherein the lens (61) extends along the light guide member (68), and is provided with a groove (best seen in at least fig. 4) receiving the light guide member (68) therein.
Fujita does not expressly disclose wherein the interior member is provided with an interior member recess concaved to a side direction and receiving the light guide member and the lens therein, wherein the interior member recess is defined by an upper wall, a side wall and a lower wall, wherein the upper wall has a major plane that extends horizontally, wherein the lower wall is inclined downward toward an opening of the interior member recess, and wherein a surface of the lens in an opening direction of the interior member recess is flush with a surface of the interior member located at an upper side of the interior member recess.
Omura discloses (in at least figs. 6-11) an interior member for a vehicle comprised of, in part, in interior member (see figs. 6-11) is provided with an interior member recess concaved to a side direction and receiving the light guide member (45) and the lens (42, 142) therein, wherein the interior member recess (see figs. 6-11) is defined by an upper wall, a side wall and a lower wall (see figs. 6-10), wherein the upper wall has a major plane that extends horizontally (see figs. 6-11), wherein the lower wall is inclined downward toward an opening of the interior member recess (see figs. 6-11), and wherein a surface of the lens (42, 142) in an opening direction of the interior member recess is flush with a surface of the interior member located at an upper side of the interior member recess (best seen in at least fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider arranging the interior member for a vehicle of Fujita as taught by Omura, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Regarding claim 12, Fujita as modified by Omura discloses (in at least figs. 6-11 Omura) the lens (42, 142) includes a lens main body recessed to form a groove (see at least figs. 6-11), and the lens main body has a U-shaped cross section with an open side facing in the opening of the interior member recess (see figs. 6-11).
Regarding claim 18, Fujita discloses (in at least 1-5 and 8-10) the interior member main body includes a plate-like main board provided on a door panel of a vehicle door (in at least figs. 1-5), and a pocket member (see at least figs. 1-5) disposed on an inner side of the main board and defining a door pocket in cooperation with the main body (see at least figs. 1-4), and wherein the light guide member (68) and the lens (61) are provided on at least one of the plate-like main board and the pocket member (see figs. 1-5).
Allowable Subject Matter
Claims 13-17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record fails to teach or suggest the lens includes an upper lens wall that defines an upper edge of the groove, a lower lens wall that defines a lower edge of the groove, a first engaging portion provided on the upper lens wall and a second engaging portion provided on the lower lens wall, wherein the upper wall of the interior member main body is provided with a first engaged portion engaged by the first engaging portion, wherein the lower wall of the interior member main body is provided with a second engaged portion engaged by the second engaging portion, wherein the second engaging portion projects from a surface of the lower lens wall facing away from the light guide member, wherein the second engaged portion comprises a hole passed through the lower wall of the interior member main body so as to receive the second engaging portion therein, and wherein the second engaging portion is passed through the second engaged portion. Claims 14-17 are objected due to their dependency upon claim 13. 
Regarding claim 19, the prior art of record fails to teach or suggest the interior member main body forms a door trim covering an inboard surface of a door panel, wherein a middle part of the door trim is formed with an armrest that bulges in the inboard direction, wherein the armrest extends in the fore and aft direction from a middle part of the door trim to the rear edge thereof, wherein an upper surface of the armrest is provided with a switch for controlling a window regulator and a lighting fixture of a cabin in the vehicle, wherein the interior member main body is provided with a speaker grill and a door pocket, wherein the door pocket is provided with a pocket recess that has an open upper end, and defines a storage space therein, and wherein the door pocket extends in the fore and aft direction behind the speaker and under the armrest. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Marcori et al. (US. Pat: 9,121,565 B2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875